      Case 2:18-cv-04003-SMB Document 60 Filed 05/09/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jason Lee Van Dyke,                               No. CV-18-04003-PHX-SMB
10                  Plaintiff,                         ORDER
11   v.
12   Thomas Christopher Retzlaff,
13                  Defendant.
14
15          On this day came to be considered Plaintiff’s Motion to Strike and for Sanctions
16   (Doc. 58) filed on April 15, 2019. No Response to the Motion to Strike has been filed.
17   This Court notes that this case was remanded to state court and closed on January 22, 2019.
18   After considering all of the pleadings and papers on file in this case, the Court finds that
19   there is no legitimate reason for any further filings in this cause. Accordingly, the Court
20   grants the Motion.
21          IT IS ORDERED that the following documents are hereby stricken from the record
22   in this cause: Doc. 55 and Doc. 57.
23          IT IS FURTHER ORDERED that neither party shall file any additional pleadings
24   or papers in this cause without first obtaining leave from this Court. Any parties in non-
25   compliance may be sanctioned.
26          Dated this 9th day of May, 2019.
27
28
